Matter of Kennedy v Annucci (2020 NY Slip Op 04363)





Matter of Kennedy v Annucci


2020 NY Slip Op 04363


Decided on July 30, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 30, 2020

530901

[*1]In the Matter of Ladale Kennedy, Petitioner,
vAnthony J. Annucci, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: June 26, 2020

Before: Lynch, J.P., Clark, Mulvey, Devine and Aarons, JJ.


Ladale Kennedy, Elmira, petitioner pro se.
Letitia James, Attorney General, Albany (Martin A. Hotvet of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination that found him guilty of violating several prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed and all references thereto have been expunged from petitioner's institutional record. The Attorney General further advises that petitioner was never charged and did not pay the $5 surcharge, and that the recommended loss of good time incurred by petitioner as a result of the disciplinary determination has been restored. Inasmuch as petitioner has been granted all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Albanese v Annucci, 181 AD3d 1085, 1085 [2020]; Matter of Brown v Annucci, 181 AD3d 1087, 1087 [2020]). As the record reflects that petitioner was ordered to pay a reduced filing fee of $50 and has requested reimbursement thereof, we grant petitioner's request for that amount (see Matter of Kielly v New York State Dept. of Corr. & Community Supervision, 177 AD3d 1051, 1052 [2019]).
Lynch, J.P., Clark, Mulvey, Devine and Aarons, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $50.